 



Exhibit 10.1
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement is made as of the 13th day of
March, 2006, by and between Stewart Enterprises, Inc., a Louisiana corporation
(the “Company”), and Thomas M. Kitchen (the “Employee”).
W I T N E S S E T H:
     WHEREAS, the Company has entered into an Employment Agreement with the
Employee dated as of December 2, 2004 (the “Employment Agreement”); and
     WHEREAS, the Company wishes to increase the Employee’s base salary and
bonus opportunity under the Employment Agreement.
     NOW, THEREFORE, for and in consideration of the continued employment of
Employee by the Company and the payment of salary and other compensation to
Employee by the Company, the parties hereto agree as follows:
Except as expressly amended herein, all of the terms and provisions of the
Employment Agreement
shall remain in full force and effect.
Appendix A to the Employment Agreement shall be amended to read in its entirety
as follows:
Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
Thomas M. Kitchen
Base Salary, Bonus Compensation and Benefits

1.   Employee’s title(s) shall be Executive Vice President and Chief Financial
Officer, Employee’s Base Salary shall be $325,000 (retroactive to January 1,
2006) and Employee’s principal work location shall be the New Orleans, Louisiana
metropolitan area.

2.   For Fiscal Year 2006 (“FY 2006”), the Employee shall be eligible to receive
a maximum Bonus of up to 130% of Base Salary. The criteria used to determine the
Employee’s FY 2006 Bonus will be reflected in a subsequent amendment to this
Appendix A to the Employment Agreement.

 



--------------------------------------------------------------------------------



 





            Agreed to and accepted:


STEWART ENTERPRISES, INC.
    Date: March 13, 2006  By:   /s/ JAMES W. MCFARLAND         James W.
McFarland        Compensation Committee Chairman     

            EMPLOYEE
    Date: March 13, 2006  /s/ THOMAS M. KITCHEN       Thomas M. Kitchen         
   

         

 